Opinion issued November 27, 2002









 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00688-CV
____________

IN RE RELIANT ENERGY, INC. Relator




Original Proceeding on Petition for Writ of Prohibition




O P I N I O N
 
          Relator, Reliant Energy, Inc., has filed a petition for writ of prohibition
 asking
this Court to enjoin Charles Bacarisse, Harris County District Clerk, from transferring
the underlying lawsuit, Jannete Gonzalez, as Dependent Administrator of the Estate
of Guadalupe Gonzalez, Jr., Deceased v. Reliant Energy, Inc., trial court cause no.
2002-21820, to a Hidalgo County probate court.  An interlocutory order signed in
trial court cause no. 2002-21820 is on appeal in this Court in appellate cause no. 01-02-00679-CV.  This Court’s opinion of September 6, 2002 in appellate cause no. 01-02-00679-CV renders relator’s request for a writ of prohibition moot. 
          We deny the petition for writ of prohibition.
                                                     PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith.

Do not publish.  Tex. R. App. P. 47.